Case 2:18-cv-12884-WJM-MF Document 28 Filed 01/24/19 Page 1 of 1 PageID: 295




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY



 INTERNATIONAL BROTHERHOOD OF
 TEAMSTERS, LOCAL NO. 863; BOARD
 OF TRUSTEES OF THE LOCAL UNION
 NO. 863; I.B. OF T. PENSION FUND;
 MARGARET CHAVIS; AND EVAN G.                    Civil Action No. 18-12884 (WJM)
 SCOTT,

                     Plaintiffs,

       v.

 SYSCO METRO NEW YORK LLC f/k/a
 SYSCO FOODS OF METRO NEW YORK
 LLC; SYSCO CORPORATION; SYSCO                                 ORDER
 CORPORATION RETIREMENT PLAN;
 JOHN DOES 1-100,

                     Defendants.



      IT IS on this 24th day of January 2019,

        ORDERED that, there shall be an IN-PERSON status and settlement conference
before the Undersigned on February 14, 2019, at 10:00 a.m. at the United States Post
Office & Courthouse, 1 Federal Square, Courtroom 9, Newark, New Jersey. In addition
to and separate from counsel, the individually named parties and representatives from any
corporate party with full settlement authority are required to attend the conference IN-
PERSON. Counsel and clients should be prepared to spend the full day in Court; and it
is further

      ORDERED that, each side shall submit a confidential, ex-parte settlement
statement to the Undersigned, double spaced and not to exceed 10 pages, on or before
February 11, 2019, at 4:00 p.m.


                                         s/Mark Falk________________
                                         MARK FALK
                                         United States Magistrate Judge
